Case 4:18-cv-00615-ALM Document 429 Filed 12/20/19 Page 1 of 18 PageID #: 20190



                                     IN THE U.S. DISTRICT COURT
                                     EASTERN DISTRICT OF TEXAS
                                         SHERMAN DIVISION

 BARBARA MEIER, et al.,                                    §
     Plaintiffs,                                           §
                                                           §
 v.                                                        §             Case No. 4:18-cv-00615-ALM
                                                           §
 UHS OF DELAWARE, INC., et al.,                            §
      Defendants.                                          §

  PLANTIFFS’ COMBINED RESPONSE TO (1) DEFENDANT SABAHAT FAHEEM’S
 MOTION TO STRIKE OR LIMIT THE EXPERT REPORT AND TESTIMONY OF DR.
     MARK BLOTCKY AND (2) DEFENDANTS’ JOINT MOTION TO STRIKE
          PLAINTIFFS’ PHYSICIAN-EXPERT MARK BLOTCKY, M.D.

           Plaintiffs file this response to the Motion to Strike Dr. Mark Blotcky, M.D. filed by Dr.

 Faheem and the Defendants’ Joint Motion to Strike Plaintiffs’ Physician-Expert, Mark Blotcky,

 M.D., and in support show as follows:

 1. Blotcky’s Report complies with Rule 26(a)(2)(B)

           Dr. Mark Blotcky, M.D. (“Blotcky”) has been practicing and teaching psychiatry in

 Texas for over forty years. Currently, he is on the forensic psychiatry faculty at UT Southwestern

 Medical School. He was a medical director at a private psychiatric hospital for many years, the

 same hospital that trained Dr. Gary Malone. Blotcky is highly qualified to provide opinions in

 this case.1 Blotcky personally examined each of the Plaintiffs in this case who were admitted to a

 UHS psychiatric hospital and reviewed records, depositions, and other materials as stated in his

 report.




 1
   Drs. Buttar, Tao, Tom, and the Chang Defendants argue that Blotcky is not qualified to provide opinions on
 telemedicine. The standard of care for telemedicine is the same as it is in person1, and the teledoctors are all doing
 psychiatric practice. Dkt. No. 391 at *16. Plaintiffs contend that it is the teledoctors who are not qualified to be
 certifying people for admission to UHS hospitals without talking to them or telling them that they are involved in the
 transfer.


 Plaintiffs’ Responses to Defendants’ Motions to Strike Blotcky                                               Page 1
Case 4:18-cv-00615-ALM Document 429 Filed 12/20/19 Page 2 of 18 PageID #: 20191



         Defendants seek to strike Blotcky’s entire report, in part, because Plaintiffs described the

 report in its disclosure as a “preliminary report” and because Blotcky reserved “the right to add,

 change, or modify my opinions based on additional review of information or collection of new

 information.” See Dkt. No. 391 at *4. Plaintiffs’ inclusion of this standard-designation language

 is not a valid basis to strike an expert report that was prepared with strong efforts and that

 provides what is, no doubt, the lion’s share of the opinions, all while extensive document

 discovery and depositions remain ongoing on a near daily basis.2

         Defendants state that Blotcky’s report contains a “verbatim recitation of Plaintiffs'

 allegations as stated in their Third Amended Complaint,” prior to providing an opinion that “not

 one of these patients met the medical necessity for admission.” Dkt. No. 391 at *4.

         Blotcky’s report does not do that. Blotcky first explains what he was asked to do and by

 whom, what he reviewed, what his qualifications are, explains that he did an individual forensic

 psychiatric evaluation on each plaintiff who was admitted, and then provides specific

 impressions and opinions as to each plaintiff. The report goes on 49 pages and describes the

 diagnosis of each Plaintiff before it references the opinion about medical necessity.

         Defendants want to exclude Dr. Blotcky’s opinion on admission standards because

 Blotcky does not state “what the medical necessity standard is as it relates to each individual

 patient based on his or her symptomology at the time of admission, as well as how and why each

 patient did not meet the admission criteria.” Dkt. No. 391 at *5.




 2
  For example, since Blotcky’s designation, Defendants have produced over 4000 pages of documents, Plaintiffs
 have produced over 4000 pages of documents, and several depositions have been noticed or are expected to soon be
 noticed.


 Plaintiffs’ Responses to Defendants’ Motions to Strike Blotcky                                          Page 2
Case 4:18-cv-00615-ALM Document 429 Filed 12/20/19 Page 3 of 18 PageID #: 20192



         However, Blotcky reviews the symptomology of each plaintiff at the time of admission in

 detail.3 Blotcky then explains that each Plaintiff who was admitted reports “very different and

 less serious symptoms than what the medical records reflect.” Id. at 51. Defendants never once

 address the fact that the admission criteria are set out in statutes, namely ones that are included as

 exhibits to Blotcky’s report. See id. *121 (572.001 Request for Admission), *143 (573.022

 Emergency Admission and Detention). Indeed, Blotcky also reviewed a number of depositions

 and documents that state from the various Defendant’s perspectives what the admission criteria

 is.4




         Plaintiffs do not believe that Blotcky’s report is deficient in this way, but if it is, any

 supplementation would be harmless because many defense witnesses have stated the standard.


 3
   Dkt. 375-2 (Creel p.12-17), Crowell p.17-22, Green p.23-25, Harvey p.25-28, Hough p.28-32, McPherson p.32-35,
 Meier p.35-39, Stokes p.39-42, and Young p.43-49.
 4
   See, e.g. BHB P&P 000013-15


 Plaintiffs’ Responses to Defendants’ Motions to Strike Blotcky                                         Page 3
Case 4:18-cv-00615-ALM Document 429 Filed 12/20/19 Page 4 of 18 PageID #: 20193



 For example, Dr. Jamal Rafique, M.D. (psychiatrist and medical director of Defendant

 Behavioral Hospital of Bellaire) testified: “In my opinion, the criterias [sic.] are very clear, a risk

 to self-harm and others, for psychiatric admissions.”5 Dr. Bianca Mickan, Ph.D. testified “I think

 the rule would be if they are a harm to themself or others or psychotic in some sense where they

 could be a harm to themself or others.”6 Licensed Professional Counselor Jan Arnett testified that

 the “criterion for admission is that they are imminent risk of harm to self or others.”7

 Telemedicine doctor and former anesthesiologist Timothy Tom testified that the standard of care

 to order an involuntary admission is “a Risk -- danger of mental illness and risk of harm to self

 or others, imminent risk of harm to self or others.”8 Dr. Buttar testified that the admission orders

 provided when a telemedicine doctor orders an admission to a UHS hospital is an auto-generated

 certification that “the patient presents a current or potential threat to self, others, or property due

 to active manifestations of the psychiatric disorder, which warrants a controlled environment for

 continuous skilled observation, evaluation, and care, and is only available for the level of care

 chosen.”9

         An application of the factors supports allowing Blotcky’s testimony on whether the

 Plaintiffs should have been admitted. First, Blotcky’s testimony is important to Plaintiffs,

 especially concerning the issue of whether Plaintiffs met the admission criteria. Plaintiffs have

 long alleged that they did not need to be in the facilities at all. Indeed, this is the foundation of

 many of the Plaintiffs’ theories against the Defendants. Moreover, Blotcky personally examined

 each Plaintiff, which took a significant logistical effort, and he is the only psychiatrist that

 Plaintiffs have specially retained as an expert. Second, there is little to no prejudice to the

 5
   Dkt. 414-18 PageID #: 12497 Rafique Dep. 178:2-4.
 6
   Dkt. No. 414-26 PageID #: 12909 – Mickan Dep. 24:19-21.
 7
   Dkt. No. 414-1 - PageID #: 11716 – Arnett Dep. 39:10-22.
 8
   Dkt No. 414-13 - PageID #: 12211 – Timothy Tom Dep. 119:1-22.
 9
   See Dkt. No. 414-13 - PageID #s: 12247-48 – Buttar Dep. 51:22 – 52:6.


 Plaintiffs’ Responses to Defendants’ Motions to Strike Blotcky                                 Page 4
Case 4:18-cv-00615-ALM Document 429 Filed 12/20/19 Page 5 of 18 PageID #: 20194



 Defendants that is caused by this opinion, such that allowing the testimony would be harmless.

 Defendants have already expressed that the Plaintiffs needed to be admitted, and Defendants

 have already expressed the reasons that they believe that the Plaintiffs needed to be admitted.

 Numerous Defendants are psychiatrists who already have testified directly as to why they believe

 that the Plaintiffs needed to be admitted. The Defendants will have no trouble cross examining

 Dr. Blotcky on this opinion. Third, any potential prejudice could be cured through allowing a

 request for a continuance and/or a request to amend or supplement the report, which Plaintiffs

 seek to the extent that it is necessary. Finally, as for the fourth factor, any omission that may

 exist, to the extent that any such omission needs explaining, Plaintiffs assert that the standard is

 so well-recognized that it goes without stating, especially to people who own and direct

 psychiatric hospitals.10 Considering these factors any failure to comply with Rule 26(a)(2)(B) is

 harmless, justified, or curable.

 2. The cases Defendants cited are readily distinguishable from this case.

         a. Flores v. AT&T Corp. (“Flores”)

         Defendants cite Flores v. AT&T Corp., No. 17-CV-00318-DB, 2019 WL 2746774, at *7

 (W.D. Tex. Mar. 27, 2019), to support its assertion that the third “Geiserman” factor should

 weigh in their favor because it “hinders Defendants' ability to designate appropriate responsive

 experts and to probe the basis for Dr. Blotcky's opinions.” Dkt. No. 391 at *10-11. Defendants

 cite Flores as an example “concluding similar prejudice occurred.” Id. But Flores is not a case

 that deals with the disclosure of experts. In Flores, the Plaintiff asked for sanctions because (1)

 AT&T failed to disclose the names of AT&T employees who created the Plaintiff’s employment

 records that AT&T used as a basis for terminating the Plaintiff and (2) AT&T failed to disclose


 10
   Plaintiffs also note that Defendants have several policy and procedure manuals that comment on admission
 criteria, and they appear to have designed specific documents so as to justify their admissions.


 Plaintiffs’ Responses to Defendants’ Motions to Strike Blotcky                                           Page 5
Case 4:18-cv-00615-ALM Document 429 Filed 12/20/19 Page 6 of 18 PageID #: 20195



 relevant data in native format until after the close of the discovery period. Further, AT&T

 apparently made some or all of these disclosures only in response to a motion for sanctions for

 failing to make the disclosure in the first place. Id. There are no such issues here.

            b. Law Funder, LLC v. Munoz (“Munoz”)

            Defendants also cite Law Funder, LLC v. Munoz, No. 7:14-CV-00981, 2016 WL

 8461423, at *1 (S.D. Tex. Dec. 9, 2016), aff'd sub nom, Law Funder, L.L.C. v. Munoz, 924 F.3d

 753 (5th Cir. 2019), as revised (June 6, 2019) as an example of a case that describes “prejudice

 to opposing party as including conduct that prolongs litigation, increases litigation-related

 expenses, and prevents effective prosecution or defense of case.” Dkt. No. 391 at *10. The issues

 and facts in Munoz are nothing like this case. In Munoz, the Defendants failed to respond to a

 request for production, promised to produce documents in response to a motion to compel, were

 ordered to produce the documents within 14 days, two months later had still failed to produce the

 documents, allowed one defense lawyer to withdraw and were provided time to find new

 counsel, allowed new counsel more time to respond, failed to appear at a hearing, failed to

 respond to additional requests for production, and failed to follow multiple court orders. Further,

 the defendants “materially impeded the discovery process,” “asserted perfunctory objections to

 many of Plaintiff’s requests for production,” and were so uncooperative in scheduling

 depositions that the Court “had to order Defendants to appear.”11

            Here, Plaintiffs followed the Court’s order on designation of experts. Plaintiffs do not

 understand why Defendants believe that there is any prejudice to them. Plaintiffs note that the

 request for an extension of their expert witness deadline was the result of an agreed motion in

 which Defendants also obtained an extension, and this Court has not cut off the discovery period



 11
      There is even more bad conduct in Munoz.


 Plaintiffs’ Responses to Defendants’ Motions to Strike Blotcky                              Page 6
Case 4:18-cv-00615-ALM Document 429 Filed 12/20/19 Page 7 of 18 PageID #: 20196



 until April. Plaintiffs suggest that Defendants do not like what Dr. Blotcky has to say, so they

 must adopt a scorched-earth style to attack his testimony.12

          c. Hamburger v. State Farm Mut. Auto. Ins. Co. (“Hamburger”)

          Defendants cite Hamburger v. State Farm Mut. Auto. Ins. Co., 361 F.3d 875, 882 (5th

 Cir. 2004), and suggest that Plaintiffs have violated the trial court’s Scheduling Order. In

 Hamburger, the trial court's Scheduling Order required the Plaintiff to designate experts by

 February 1, 2002, but Hamburger did not designate Dr. Fitzgerald (a non-retained, treating

 doctor) as an expert until April 30, 2002. The 5th Circuit upheld Judge Lynn’s exclusion of the

 expert.13 In contrast, Plaintiffs designation here was timely.

          d. Honey Love v. United States (“Honey-Love”)

          Defendants cite Honey-Love v. United States, 664 Fed. App'x 358 (5th Cir. 2016),

 providing a pincite that is not in the opinion, and assert: “The Fifth Circuit has held that, where

 an expert report does not offer an opinion as to each named defendant, it failed to meet the

 disclosure requirements.” Dkt. No. 391 at *5, 7, 9.

          First, it is important to acknowledge that this is not the holding of Honey-Love. The

 Honey-Love case simply held: “Because the exclusion of Honey–Love’s expert witness

 12
    Plaintiffs note that they are the true victims of any conduct that has prolonged this litigation, increased litigation-
 related expenses, or prevented effective prosecution or defense of case. Plaintiffs have had to respond to repeated
 barrages of motions to dismiss, have had to repeatedly amend deposition notices because witnesses or counsel
 became unavailable, have had a friend and a coworker of one Plaintiff subpoenaed without being asked if it was a
 convenient time for them and then the Defense lawyer took down the subpoena without notifying the witness of the
 change. Plaintiffs have had to repeatedly ask for document and witness discovery, and on numerous occasions
 provided dates for Defendants to depose all of their clients (which Defendants have still not noticed). Plaintiffs
 received the production of almost 4000 pages of documents after their deadline to designate experts and to respond
 to motions for summary judgment. It was not until yesterday that Plaintiffs received the employment file of
 Defendant (convicted felon and former Mayhill employee) Chad Ellis (whose deposition was begun today and not
 finished because Ellis refused to answer any more of Plaintiffs’ counsel’s questions and no other parties had
 questions for him at that time). Indeed, there is still a large amount of information that the Plaintiffs are seeking,
 including ANSI 835, 837, 230, and 231 data. Plaintiffs are also still seeking the payment records related to Rafique.
 Plaintiffs do not yet have the claim billing data from several doctors in this case for their own claims. Many of
 Plaintiffs requests for relevant information are still being ignored.
 13
    Besides, the Hamburger case was remanded on a causation issue, and the court was told it could reconsider the
 issue on retrial. Id. at n.5.


 Plaintiffs’ Responses to Defendants’ Motions to Strike Blotcky                                                    Page 7
Case 4:18-cv-00615-ALM Document 429 Filed 12/20/19 Page 8 of 18 PageID #: 20197



 testimony was not an abuse of discretion and because there is no genuine dispute as to any

 material fact regarding Honey–Love’s medical negligence claim, we AFFIRM.” 664 Fed. App'x.

 at 359. Second, even if that were the case’s holding (or even actual dicta), Honey-Love is an

 unpublished case under 5TH CIR. R. 47.5.4, which means that the case is “not precedent, except

 under the doctrine of res judicata, collateral estoppel or law of the case (or similarly to show

 double jeopardy, notice, sanctionable conduct, entitlement to attorney’s fees, or the like).”

         In Honey-Love, the court’s decision appeared driven by qualification problems. In

 particular, the plaintiff hired a “family practice physician” with “geriatric wound care

 experience, primarily in nursing homes,” to testify against doctors who apparently perform

 “contracted surgery” on patients with “spinal cord injuries.” Id. at 360. Remarkably, the expert

 alleged breaches of care by nonparties (against whom he might have been qualified to testify

 about, such as nurses and the VA facility itself), but the expert failed to provide any opinion on

 the elements of duty or breach for any providers who were actually parties. Id. at 362 (“While

 Dr. Davey’s report alleges breaches of care by the VAMC and nurses, VAMC and its nurses are

 not parties to this case.”).

         Here, Dr. Blotcky is not going outside of his realm of expertise. Dr. Blotcky has been

 practicing and teaching psychiatry at the medical school since 1977. Dkt. 375-2 at *59. He was a

 medical director at Timberlawn psychiatric hospital. Id. Dr. Blotcky has lectured and published

 extensively over his career, including on topics that address providing care to patients in an

 inpatient setting. See id. at *68-79.

         In Honey-Love, the struck report failed to “specifically reference” any medical records,

 failed to mention any exhibits, “because no such exhibits exist,” and failed “to provide a

 complete list of cases as required by the rule.” Id. Here, Dr. Blotcky cited to specific pages of




 Plaintiffs’ Responses to Defendants’ Motions to Strike Blotcky                              Page 8
Case 4:18-cv-00615-ALM Document 429 Filed 12/20/19 Page 9 of 18 PageID #: 20198



 records, see, e.g., Dkt. 375-2 at 39, and Dr. Blotcky provided a complete list of cases where he

 provided trial or deposition testimony in the past four years (there is only one): “Lancashire v.

 Barnes – Family Law Case – 11/20/19 deposition.” Id. at *3.

           e. United States ex rel. DeKort v. Integrated Coast Guard Sys. (“De Kort”)

           Defendants cite United States ex rel. DeKort v. Integrated Coast Guard Sys., 2010 WL

 11614901, at *4 n.2 (N.D. Tex. Mar. 25, 2010). Dkt. No. 391 at *11. In DeKort, the trial court

 limited a report offered on damages that did not provide any estimate on damages. Id. Here,

 Blotcky explained a number of damages for each specific plaintiff.

           In DeKort, the relator did not dispute that the report was preliminary, which Plaintiffs

 here do. Plaintiffs’ use of the word preliminary was intended to allow the expert to add or modify

 opinions as additional discovery was produced, not to indicate that the expert’s current opinions

 were incomplete such that the opinions would not be useable.

           In DeKort, the relator conceded that the testimony was “‘relatively insignificant’” Id.

 Here, Plaintiffs state (and the evidence shows) that Blotcky’s testimony is very significant. For

 example, Plaintiffs have spent almost $50,000 on Blotcky’s time, and his report recounts an

 examination of each Plaintiff.

           In DeKort, there was no request to move the extension of the expert designation deadline

 beyond what was already set. Here, all parties agreed that they needed “additional time to

 designate experts,” and they filed a motion to modify the scheduling order. Dkt. No. 296 ¶¶ 3, 6.

 Plaintiffs requested, and Defendants agreed, that Plaintiffs could have until January 3, 2020 to

 designate its experts.14 Here, the Parties request for a continuance was denied.15




 14
      Dkt. No. 296-1 at PageID #: 7131.
 15
      Dkt. No. 297


 Plaintiffs’ Responses to Defendants’ Motions to Strike Blotcky                             Page 9
Case 4:18-cv-00615-ALM Document 429 Filed 12/20/19 Page 10 of 18 PageID #: 20199



        In DeKort, the relator waited until one day before his response to Defendants' motion to

 exclude was due, and three weeks after the expert designation deadline, to request additional

 information regarding the invoices from Defendants in the form of a set of interrogatories. Here,

 Plaintiffs have been pressing and repeatedly asking for additional information for approximately

 one year to fully examine the interlocking financial relationships and billing practices of the

 Defendants. Under Eastern District of Texas practice, Plaintiffs do not believe that they need to

 do anything beyond specifically ask for the materials, which they have done repeatedly.

 Plaintiffs’ report is a reflection of what could be provided at the time of the report’s generation.

 It does not mean that the report is preliminary and defective as a matter of procedure, and it does

 not mean that the report cannot be supplemented later specifically because of information that

 Plaintiffs did not have access to at the time of designation.

        In DeKort, the expert’s testimony was of a “contingent nature,” and allowing his

 testimony would cause “further delays in a case that is well over three (3) years old.”

 Nevertheless, the Court, recognized that “exclusion of evidence is a harsh penalty and should be

 used sparingly,” and instead of striking the expert, instead limited the expert’s testimony to the

 specific information contained in his preliminary report. Id. (quoting Lee v. Valdez, 2008 WL

 4287730, at *3 (N.D. Tex. Sep. 18, 2008) (Fitzwater, J).

        f. Brimer v. Chase Bank

        Defendants cite Brimer v. Chase Bank, No. 7:10-CV-7-O, 2011 WL 13233317, at *1

 (N.D. Tex. Jan. 13, 2011). Dkt. No. 391 at *6, 7, 18. In Brimer, the expert report failed to

 “provide any documents considered by the expert in forming the opinions.” Id. That report was

 “deficient on its face.” Id. Here, it took Blotcky over 9 pages to list out the documents that he

 considered and relied upon in forming his opinions. Dkt. 375-2 at *3-12.




 Plaintiffs’ Responses to Defendants’ Motions to Strike Blotcky                             Page 10
Case 4:18-cv-00615-ALM Document 429 Filed 12/20/19 Page 11 of 18 PageID #: 20200



         In Brimer, an opportunity was provided “to amend the report to comply with the Rules,”

 and Brimer “ultimately declined to amend or supplement the Report.” Here, Defendants never

 provided Plaintiffs with an opportunity to amend the report or to supplement the report to

 address any perceived deficiencies. Defendants filed a motion to strike the entire report and said

 that the report could not be cured.

         In Brimer, no response was provided to the Motion to Strike, and no justification was

 provided for any alleged deficiencies. Here Plaintiffs have provided a response and justifications.

         g. Space Maker Designs, Inc. v. Weldon F. Stump & Co. (“Space Maker”)

         Defendants also cite Space Maker Designs, Inc. v. Weldon F. Stump & Co., No. CIV.

 3:02-CV-0378-H, 2003 WL 21805274, at *3 (N.D. Tex. Mar. 13, 2003). Dkt 391 *6, 7, 18. In

 Space Maker, Judge Sanders struck an expert who wrote a “two-page report” where, “a full page

 was dedicated to questions that he would need to have answered to ‘address the specific issues’

 raised by the Plaintiff’s Expert’s report.” The court wrote:

         At best, Lyon's report may be considered complete if the ONLY issue that Lyon will
         testify to at trial is that of economic factors not taken into consideration by Soward.
         However, if that is the case Lyon's report suffers from a Daubert problem; Lyon is not
         qualified to testify as to the effect of economic indicators on expected profits. His resume
         indicates that he is a certified public accountant, licensed real estate broker, and possesses
         securities and insurance licenses. None of those licenses make him qualified to opine on
         economic trends and their likely effects on profits. Nor is there any other indicator in
         Lyon's resume that he is qualified to opine on economic issues.

 Id. The expert then filed an affidavit to supplement the two page report, but the Court found that

 the affidavit was not a true supplement because it “addressed many issues not raised in the initial

 report.” Id.




 Plaintiffs’ Responses to Defendants’ Motions to Strike Blotcky                               Page 11
Case 4:18-cv-00615-ALM Document 429 Filed 12/20/19 Page 12 of 18 PageID #: 20201



          Unlike the expert in Space Maker,16 and as previously explained, Dr. Blotcky is qualified

 to render the opinions. And further unlike the expert in Space Maker, Dr. Blotcky’s report is

 more than two pages (Blotcky’s report, excluding his CV and excluding exhibits, is

 approximately 57 pages).

 3. The Hospital Defendants are adequately addressed in the report

          Defendants also complain that Blotcky’s report fails to provide factual predicates for

 opinions against the Defendant Hospitals, but he does that numerous times. For example,

 Blotcky generally describes the following factually-driven violations (375-2 *52-54):

         “The use of a telemedicine evaluation,” by a “non-psychiatrist,” in order “to determine
          the need for admission.”
         “The failure to assess need and appropriateness of admission”
         The “failure to obtain a voluntary admission document signed by a patient”
         The “failure to release patients upon request”
         The “failure to communicate with family members”
         The hospitals failed “to provide adequate treatment interventions (e. g. individual therapy
          and psychiatric assessment deriving a treatment plan).”

          These general opinions are supported by facts that are contained in numerous places in

 other parts of his report, which is segregated into a number of patient-specific segments.17

          Blotcky also describes more specific violations by the hospital defendants. For example,

 Blotcky describes a number of highly specific incidents that occurred at particular hospitals at

 particular times, to particular plaintiffs (375-2 *52-57):

         With the Houghs, physically attacking family members and filing assault charges.
         With Crowell, failure to respond to an insulin dependent diabetic in a hypoglycemic
          episode in any way- a potentially fatal episode. This was inhumane and inadequate

 16
    Plaintiffs note that there were two experts in Space Maker whose reports were discussed but the citing reference in
 Defendants’ motion to Space Maker included a parenthetical citation to Sierra Club v. Cedar Point Oil Co. Inc., 73
 F.3d 546, 571 (5th Cir.1996) (cert. denied 519 U.S. 811 (1996)), and that citation is contained in the discussion of
 the first expert, Lyon. Plaintiffs further note that it would not make a difference which expert were referenced
 because the second expert discussed, Star, failed to examine the equipment at issue in the valuation dispute. Here,
 Blotcky examined the Plaintiffs.
 17
    See Id. (Creel p.12-17, Crowell p.17-22, Green p.23-25, Harvey p.25-28, Hough p.28-32, McPherson p.32-35,
 Meier p.35-39, Stokes p.39-42, and Young p.43-49).


 Plaintiffs’ Responses to Defendants’ Motions to Strike Blotcky                                              Page 12
Case 4:18-cv-00615-ALM Document 429 Filed 12/20/19 Page 13 of 18 PageID #: 20202



        treatment. He was also sent improperly into a substance abuse program when none was
        needed.
       With Young, she had an inadequate evaluation at admission and failed to be discharged
        when she asked.
       With Green, she asked to get out and was not provided a form, she was no danger, which
        was supported by the nursing notes and they would not let her leave.
       With Hough she was not provided the appropriate treatment setting because she was
        admitted to a geriatric unit and provided geriatric care which evidences that they are
        trying to fill a bed.
       With Crowell, Harvey, Young, Hough, Green, the facilities secured the admission
        documents by deception by giving them the impression that they were voluntary and
        upon request could leave the facility.

 4. The Doctors are adequately addressed

        Defendants complain about two of Blotcky’s opinions (#24 and #40) where it looks like

 he Blotcky did not finish his opinion. See Dkt. 383 *8. The first opinion, #24, contains a

 typographical error. It should not have included the word “with” at the end of it. The second

 opinion #40 is an incomplete opinion, because at the time that Dr. Blotcky made his report, the

 Defendants had not produced a massive amount of payment data—and Defendants have still not

 produced a massive amount of payment data. Blotcky should be allowed to express opinions as

 to whether any of the payment relationships were improper once the payment data has been

 produced. Defendants have the evidence, and they can provide it to an expert to say that the

 evidence does not prove improper payments.

        Defendants argument on causation is not clear. It seems that they argue that Blotcky’s

 report fails to address causation because it is only stated in one sentence (which is wrong), Dkt.

 391 *15., and then Defendants state that Blotcky “establish[es] causation throughout his report.”

 Dkt. 391 *15. But that is the nature of opinions, they are personal. Questions of causation of

 injury by a forensic psychiatric expert are an appropriate subject for cross examination. K.W.P. v.

 Kansas City Pub. Sch., 296 F. Supp. 3d 1121, 1130 (W.D. Mo. 2017); see also Sanford v.

 Russell, 387 F. Supp. 3d 774, 779 (E.D. Mich. 2019) (“Dr. Aaron's discussion about the


 Plaintiffs’ Responses to Defendants’ Motions to Strike Blotcky                            Page 13
Case 4:18-cv-00615-ALM Document 429 Filed 12/20/19 Page 14 of 18 PageID #: 20203



 plaintiff's past and present life situations, and his feelings about his prison experience, is not

 simply an untethered exegesis on the plaintiff's state of mind. Instead, those discussions provide

 the background for the opinion on damages”). Defendants also did not address whether any

 causation opinions would be appropriate under producing cause standards under the DTPA.

 5. Dr. Blotcky’s opinions are admissible under Fed. R. Evid. 702 and Daubert.

            a. Blotcky’s methodology is reliable.

            Blotcky’s methodology is peer reviewed.18 According to the American Academy of

 Psychiatry and the Law, “forensic assessment is one of the basic building blocks that form the

 foundation of the practice of psychiatry and the law, in addition to report-writing and giving

 testimony in court.” Id.

            An expert’s review of medical records, as well as an in-person meeting with an injured

 person, is a reliable foundation on which to issue an opinion on the nature and extent of an injury

 or incapacity. United States v. Lopez-Hodgson, 333 F. App'x 347, 354 (10th Cir. 2009) (forensic

 psychologist reliable method); Clark v. W&M Kraft, Inc., 476 Fed. Appx. 612, 615-16 (6th Cir.

 2012) (medical school professor was qualified to discuss brain injury impairment when board

 certified in forensic psychiatry and published in relevant field); see also R.W. v. Bd. of Regents of

 the Univ. Sys. of Ga., 114 F. Supp. 3d 1260, 1273 (N.D. Ga. 2015) (forensic psychiatrist

 qualified and utilized a reliable methodology); R.G. by Guse v. Sch. Bd. of Seminole Cty., Fla.,

 No. 607CV834ORL28GJK, 2009 WL 10706044, at *6 (M.D. Fla. May 11, 2009) (numerous

 forensic psychiatrists had reliable methodology even where no interview with subject of

 testimony).




 18
      https://www.aapl.org/docs/pdf/Forensic_Assessment.pdf


 Plaintiffs’ Responses to Defendants’ Motions to Strike Blotcky                              Page 14
Case 4:18-cv-00615-ALM Document 429 Filed 12/20/19 Page 15 of 18 PageID #: 20204



 6. Blotcky’s opinions on the ultimate issue are appropriate under FED. R. EVID. 704

        Defendants argue that Blotcky’s opinions concerning violations of law are inadmissible

 legal conclusions. But the Federal Rules of Evidence long-ago abolished the prohibition on

 expressing opinions on the ultimate issue. FED. R. EVID. 704. The only exception stated in the

 rule concerns mens rea in criminal cases. Id. 704(b). Otherwise, “testimony in the form of an

 opinion or inference, otherwise admissible, is not objectionable because it embraces an ultimate

 issue to be decided by the trier of fact.” Id. 704(a). Trial judges receive “a relatively wide degree

 of discretion in admitting or excluding testimony which arguably contains a legal conclusion.”

 United States v. Parris, 243 F.3d 286, 288 (6th Cir. 2001). The 5th Circuit gives an example in

 the Advisory Committee Notes:

        The question “Did T have capacity to make a will?” should be excluded.

        The question “Did T have sufficient mental capacity to know the nature and extent of his
        property and the natural objects of his bounty and to formulate a rational scheme of
        distribution?” is permissible.

 Owen v. Kerr-McGee Corp., 698 F.2d 236, 240 (5th Cir. 1983).

        A court may not be able to rule in advance as to whether “every possible question that the

 Defendants may ask this expert that in any way relates to” a legal conclusion: “untruthfulness.”

 Accordingly, the offering party may ask questions under guidelines, and the Court can “rule on

 objections as they arise at trial.” This can be handled in liminie. Tingle v. Hebert, No. CV 15-

 626-JWD-EWD, 2018 WL 2287028, at *9 (M.D. La. Apr. 23, 2018).

 7. Defendants complaints can be addressed via cross examination

        Defendants point out many items that they believe are deficient, missing, not considered,

 or not stated by Blotcky. The appropriate remedy is to cross examine Dr. Blotcky. Plaintiffs

 explain some of how the alleged discrepancies can be addressed by cross examination.

 Complaints about what a particular forensic psychiatrist reviewed or did not review or consider


 Plaintiffs’ Responses to Defendants’ Motions to Strike Blotcky                              Page 15
Case 4:18-cv-00615-ALM Document 429 Filed 12/20/19 Page 16 of 18 PageID #: 20205



 in forming opinions are appropriate for cross examination. First Data Corp. v. Konya, No.

 CIV.A. 04-CV-00856JL, 2007 WL 2116378, at *1 (D. Colo. July 20, 2007) (“complaints that Dr.

 Ziegler glossed over facts and the nature of the disease process (which First Data claims

 progresses slowly) is the stuff of cross-examination and rebuttal by qualified experts of First

 Data's choosing. It does not warrant exclusion”). Federal courts in Texas appoint forensic

 psychiatrists to render opinions. See, e.g., Shadix-Marasco v. Austin Reg'l Clinic P.A., No. A-09-

 CA-891 LY, 2011 WL 2011483, at *4 (W.D. Tex. May 20, 2011) (noting areas appropriate for

 cross examination).

           a. Blotcky’s perceived failure to address Plaintiffs claims under the Rehabilitation
              Act or RICO

           Faheem believes that Blotcky’s Report does not specifically mention or address

 Plaintiffs’ claims under RICO or the Rehabilitation Act and that Dr. Blotcky does not purport to

 be an expert in evaluating claims under those statutes. Dkt. 383 ¶1 at *2. Although it is not the

 primary thrust of the report, Blotcky’s report does address the Plaintiffs RICO claims and

 Plaintiffs Rehabilitation Act claims. For instance, Blotcky states “the hospital does not appear in

 compliance with the Rehabilitation Act,” in discussing the review of documents related to

 Barbara Meier. Blotcky explained how Plaintiffs did not have a sense of control over their care.

 Blotcky explains items that should have been provided to Plaintiffs that were not. Blotcky

 specifically includes “RICO” and “health care fraud” in his CV as specific areas under which he

 provides forensic psychiatric services.19 Defendants can cross examine on this issue.

           b. Blotcky’s perceived failure to consider three depositions

           Faheem believes that because Dr. Blotcky’s report does not state that he reviewed the

 depositions of Stokes, Hough, and Meier’s daughter Cindy Roeschen, then his opinions are not


 19
      Document 375-2 Page ID#: 9271.


 Plaintiffs’ Responses to Defendants’ Motions to Strike Blotcky                            Page 16
Case 4:18-cv-00615-ALM Document 429 Filed 12/20/19 Page 17 of 18 PageID #: 20206



 valid. But these are issues for cross examination. As to Hough, Blotcky interviewed her in

 person. Plaintiffs’ counsel also believes that Blotcky reviewed Hough’s deposition but did not

 mention that in his report, but Plaintiffs could supplement this information if needed. Besides,

 Hough explained numerous times20 in her deposition that she did not attempt suicide when she

 took ibproufein:




 WHEREFORE, Plaintiffs pray that the Court Deny Defendants Motions to Strike Blotcky.




 20
      See, e.g., Dkt. 414-5 - Hough Dep. 163:17-22 - PageID #: 11897.


 Plaintiffs’ Responses to Defendants’ Motions to Strike Blotcky                         Page 17
Case 4:18-cv-00615-ALM Document 429 Filed 12/20/19 Page 18 of 18 PageID #: 20207



                                             Respectfully submitted,

                                             /s/ John Tindall Burkhead
                                             John Tindall Burkhead
                                             State Bar No. 24072010
                                             jburkhead@flbranson.com
                                             THE LAW OFFICES OF FRANK L. BRANSON, P.C.
                                             Highland Park Place
                                             4514 Cole Avenue, 18th Floor
                                             Dallas, Texas 75205
                                             Tel: (214) 522-0200
                                             Fax: (214) 521-5485

                                             /s/ Martin J. Cirkiel
                                             Martin J. Cirkiel
                                             State Bar No. 00783829
                                             marty@cirkielaw.com
                                             CIRKIEL & ASSOCIATES, P.C.
                                             1901 E. Palm Valley Boulevard
                                             Round Rock, Texas 78664
                                             Tel: (512) 244-6658
                                             Fax: (512) 244-6014

                                             ATTORNEYS FOR PLAINTIFFS


                                CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing document was served on all

 counsel of record via the CM/ECF System on this 20th day of December, 2019.


                                                    /s/ John Tindall Burkhead
                                                    John Tindall Burkhead




 Plaintiffs’ Responses to Defendants’ Motions to Strike Blotcky                         Page 18
